Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 1 of 31




                                           668',
         T,XHIBIT
       Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 2 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                 ----------x
SOULEMA SAGNE,                                                        Index No.: 155708/2018

                                          Plaintiff,                  Dnmaxo FoR VERIFTED
                                                                      Brr,r, or P.q.Rrtcur,.lns
               - against -

SHIRLEY EXPRESS LLC            ANd   RICHARD J. CANTOS,

                                          Defendants.
                                              ------------------x
TO:    PLAINTIFF

       PLEASE TAKE NOTICE, thatpursuant to Section 3041 et seq. of the Civil Practice Law

and Rules, you are hereby required to serve a Verified Bill of Particulars upon the undersigned

within twenty (20) days after receipt of this Demand, setting forth the following:

        1.     The date of birth, social security number and residence of the Plaintiff.

       2.      Date, approximate time and condition of weather at the time of the occurrence alleged
               in the Verified Complaint.

       3.      State the exact location and manner in which         Plaintiff alleges the occulrence referred
               to in the Verified Complaint tookplace.

       4.      If the accident involves motor vehicles state:

               (a)       the location of the accident in sufficient detail to permit identification, giving
                         the direction in which each car was proceeding and what part or parts each of
                         the respective vehicles came into contact.

       5       If   an intentional act or tort is claimed:

               (a)       set forth in detail the circumstances leading up to the alleged intentional act,
                         including but not limited to, the physical acts, verbal threats, etc,,

               (a)       set forth the exact acts which are alleged to constitute the intentional act.

       6.      A    statement of the acts and/or omissions constituting the negligence claimed.

       7.      Set forth by Chapter, Article, Section and Paragraph each statute, regulation, rule or
               ordinance, if any, which it is clairned was violated by the Defendants.
Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 3 of 31




8     Give the nature, extent, location and dwation of each and every injury claimed to have
      been sustained by the Plaintiffspecifying each injury which is claimed permanent or
      that none is permanent.

9     ln what respect did the Plaintiffsustain a serious injury as defined in subdivision (d)
      of Section 5102 of the lnsurance Law, or economic loss greater than basic economic
      loss, as defined in subdivision (a) of Section 5102 of the Insurance Law.

10,   How long will it be claimed that the Plaintiffwas confined to (a) hospital or hospitals,
      giving specific dates of admission and discharge, (b) bed and/or (c) home as a result
      of the occurrence, giving the specific dates of confinement.

l1    If x-rays were taken,state the name and address of the place where they were taken,
      the name and address of the person who took them, the date each was taken and what
      it disclosed.

12.   Iftreated by doctors, state the narne and present address ofeach doctor, the dates and
      places where treatments were received and the date of last treatment.

13                treated, the name and address of each doctor rendering treatment, where
      If still being
      and how often treatment is received and the nature thereof.

14.   If a previous injury, disease, illness or condition is claimed to have been aggravated,
      accelerated or exacerbated, specify in detail the nature of each and the name and
      present address of each doctor, if any, who rendered treatment for said condition.

15    State whether Plaintiff ever sustained personal irfuries of the kind alleged herein, but
      prior to the occurrence referred to in the Verified Complaint.

      (a)      if   so, state whether Plaintiff ever made a claim for said injuries;

      (b)      state the date   of each and every itjury;

      (c)      state the name and addresses       of all doctors who    freated Plaintiff for said
               injuries;

      (d)      state whether    litigation ensued as a result of said injuries and claims; and

      (e)      if so, state the caption of the litigation, the county in which the lifigation was
               started and the names and addresses of all attomeys in the case.

16.   Tlre length of time the Plaintiff was totally disabled,        if at all, as a result of the
      occurrence including specifi c dates.

17.   The length of time the Plaintiff was partially disabled,        if at all, as a result of the
      occurrence including specific dates.
Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 4 of 31




18.   If employed at the time of accident, state: (a) the name and address of the employer,
      (b) the position held, the nature ofwork performed and the length of said employment,
      (c) the average weekly wages during the tlree (3) years prior to the occurence, (d)
      the period of time lost from employment, if any, giving dates and (e) the amount of
      wages lost, if any.

l9    If other loss of income, profit or earnings is claimed:

      (a)        State total amount   of said loss.

      (b)        Gir,'e a complete detailed computation of said loss.

      (c)        State nature and source of loss of such income, profit and earnings and date   of
                 deprivation thereof.

20    If there   has been a return to employment or occupation, stiate:

      (a)        Name and address ofpresent employer.

      (b)        Posjtion held and nature of work performed.

      (c)        Present weekly wages, earnings, income or profit.

21.   Itemize in complete detail any and all moneys expended or expenses incuned for
      hospitals, doctors, nurses, x-rays, medicines, care and appliances and state the name
      and address of each payee and the amount paid or owed each payee.

22.   Itemize any and all other losses or expenses incurred as a result of the occurrence not
      otherwise set forth.

23.   State the following, separately with respect to the Plaintiff, as to bills for medical,
      hospital, physicians' services, nurses, surgical appliances and other special damages
      claimed:

      (a)        Name of the insurance carrier providing the benefit;

      (b)        Name of the health plan or policy number;

      (c)        Any out of pocket expense of the Plaintiff not covered by health insurance;
                 and

      (d)        if any co-insurance was paid, and ifso, the nane of the co-
                 insurance carrier and the amount of benefits paid.
Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 5 of 31



24    State, separately with respect to the Plaintiff, whether or not the Plaintiff received or
      is receiving any of the following benefits:

      (a)      Social Security;

      (b)      Supplemental Security lncome (SSI);

      (c)      Disabilitybenefits;

      (d)      Workers'Compensationbenefits;

      (e)      Social Securitybenefits (food stamps, home relief, etc.);

      (f)      Disabilitypensionbenefits;

      (g)      Medicare; and

      (h)      Medicaid

      If   so, set forth the specific amount of each particular benefit payment and the
      frequency of such payment (i.e., weekly or monthly basis), the date when the receipt
      to the benefit income commenced and the date when it is anticipated that the benefit
      will terminate.

25    If damage to property is claimed to have resulted from such accident:

      (a)      describe in detail each and every item of property allegedly damaged;

      (b)      state the cost to repair or replace each and every item of damage to     Plaintif|s
               property;

      (c)      state the amount of damages sustained by      Plaintiff for loss of profits and how
               this amount was calculated.

26.   If damage to motor vehicle is claimed to have resulted from the occurrence:

      (a)      state the make, rnodel and year of manufacture of Plaintiff s vehicle and the
               reasonable market value of same immediately prior to and immediately after
               the alleged accident;

      (b)      set forth the length of time Plaintiff will claim loss of use of vehicle and the
               amount expended by reason thereof;

      (c)      set forth the mileage on   Plaintiffs vehicle at the time of the accident.
        Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 6 of 31




        27.              State whether Plaintiff was married at the time            of the occurrence alleged in   the
                         Verified Complaint.

                         (a)       If so, set forth the name and   address   of Plaintiff   s spouse.


        28.              If a claim will     be made for loss of service or consortium, set forth the manner in which
                         such damages are calculated.

                         (a)       identify the nature of the loss of services or consortium;

                         (b)       set forth the length of time   for which such claim is made.

        PLEASE TAKE FURTHER NOTICE, that in the event Plaintiff fails to comply with the

foregoing demand within twenty (20) days, the undersigned Defendants will move to preclude the

offering of any evidence as to the matters herein demanded, together with the costs of                          such


application.

Dated: New York, New York
       August 15,2018
                                                              Yours etc.,

                                                              GALLO VITUCCI KLAR LLP



                                                              By:            T.S
                                                              Attorn eys for
                                                              Shirley Express LLC and Richqrd J. Cantos
                                                              90 Broad Street, 12th Floor
                                                              New York, New York 10004
                                                              (212) 683-7rA0
                                                              Our File No.: NAVT-2018-30

TO
        Adam S. Bernstein, Esq.
        BUDIN, REISMAN, KUPFERBERG
        & BERNSTEIN, LLP
        A   t   to   rn ey s for P I aint   iff
        Soulema Sagne
        112 Madison Avenue
        New York, New York 10016
        (2r2) 696-s500
       Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 7 of 31




                                        AFFIDAVIT OF SERVICE


srATE       OF NEW    YORK         )
                                   ) ss.:
COLINTY OF NEW YORK                )

         The undersigned being duly sworn, deposes and says that she is not a party to this action,
is over the age of 18 years and resides in the State of New York, County of Kings, and that on the
 t 5th day of August, 201 8, she served the within Dsnarutp FoR VERIFIED BILL oF PARTICULARS
upon:

                                       Adam S. Bemstein, Esq.
                                   BUDIN, REISMAN, KUPFERBERG
                                         & BERNSTEIN, LLP
                                            Attorneys for Plain.t   iff
                                                Soulerna Sagne
                                           112 Madison Avenue
                                        New York, New York 10016
                                             (212) 696-5s00

those being the addresses designated by said attorneys for that purpose,
of same enclosed in a post-paid properly addressed wrapper in an offi
exclusive care and custody of the United States Post Office
Courts Electronic Filing O{YSCEF) System.




                                                                          Claud   Garraud
Swom to before me this
       of August, 2018



                  Public


                  Thompson
   Notary        - State of New York
            No. 01TH6044466
    Qualified in Richmond County
  Commission Expires on July 3,2022
     Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 8 of 31




SUPREME COURT OF TTTE STATE OF NEW YORK
COUNTY OF NEW YORK                                            INDEX NO.: 155708/2018


SOULEMA SAGNE,

                                  Plaintifi

          - against -

SHIRLEY EXPRESS LLC     ANd   RICHARD J. CANTOS,

                                  Defendants.




                    DnueNo nonVnrunro Brr,r, oF PARTICULARS




                              GALLO VITUCCI KLAR LLP
                                  Attorneys for D efendants
                        Shirley Express LLC and Richard J. Cantos
                                 90 Broad Street, 12th Floor
                                New York, New York 10004
                                      (212) 683-7rcO
                               Our File No.: NAVT-2018-30
                                          BTS/cg
       Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 9 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                    ------x
SOULEMA SAGNE,                                                    Index No,: 155708/2018

                                       Plaintifl                  NorICn   TO TAKE
                                                                  Ex.q,N{tNnrloN
                - against -                                       BBroRe   Tnr.ll

SHIRLEY EXPRESS LLC           ANd   RICHARD J. CANTOS'

                                       Defendants.
                                                       -----x
TO:    PLAINTIFF

       PLEASE TAKE NOTICE, that pursuant to the CPLR Section 3101 et                       q.,   the


undersigned   will take on behalf of the Defendants,   on the l?th day of Decemberr 20lSo at 10:00

A.M., in the forenoon of that date, at the offices of the undersigned, the oral examination of

Plaintiff, and the same will continue from day to day until completed, concerning all of the relevant

facts and circumstances in connection with this litigation, Said Defendants shall reserve the right

to use electronic audio and visual means to record said examinations in conjunction with or instead

of stenographic recordings pursuant to applicable Court rules.

       PLEASE TAKE FURTHER NOTICE, that at the time of the taking of the testimony,

the aforesaid parties are required to produce any and all documents, reports , and/or records which

may be used by the parties and parties' witnesses so testifying to refresh their recollection as to

the matters hereinabove set forth.

Dated: New York, New York
       August 15,2018
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 10 of 31



                                   Yours etc.,

                                   GALLO VITUCCI KLAR LLP



                                   By:            T.
                                   Attorneysfor
                                   Shirley Express LLC andRichardJ. Cantos
                                   90 Broad Sfreet, 12th Floor
                                   NewYork, NewYork 10004
                                   Qtz\ 683-7100
                                   Our File No.: NAVT-2018-30

TO;
      Adam S. Bemstein, Esq.
      BUDIN, REISMAN, KUPFERBERG
      & BERNSTEIN, LLP
      Attorneys for Plaintilf
      Soulema Sagne
      I 12 Madison Avenue
      New York, New York 10016
      (212) 6e6-ss00
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 11 of 31




                                       AFFIDAVIT OF SERVICE


srATE OFNEW             YORK       )
                                  ) ss.:
COLTNTY OF NEW YORK )

        The undersigned being duly sworn, deposes and says that she is not a party to this action,
is over the age of l8 years and resides in the State of New York, County of Kings, and that on the
15th day of August, 2018, she served the within Norrcn ro TAKE ExxutxnrloN BEFORE TRIAL
upon:

                                      Adam S. Bernstein, Esq.
                                  BUDIN, REISMAN, KUPFERBERG
                                        & BERNSTEIN, LLP
                                       At t or neys fo r P I ai nt iff
                                            Soulema Sagne
                                          I 12 Madison Avenue
                                       New York, New York 10016
                                             (212) 6e6-ss00

those being the addresses designated by said attomeys for that purpose, by depositing /orr,
of same enclosed in a post-paid properly addressed wrapper in an oflic                 under"opy
                                                                                              the
exclusive care and custody of the United States Post Offrce                           York State
Courts Elecffonic Filing (NYSCEF)   System.




                                                                            te Garraud
Sworn to before me this
I 5th      August,2018


             (.(   t"
        Notary


           Mary
   Notary Public - State of New York
           No. 01TH6044466
    Qualilied in Richmond County
  Commission Expires on July 3,2022
    Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 12 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK                                            INDEX NO.: 155708/2018

SOULEMA SAGNE,

                                  Plaintiff,

          - against -

SHIRLEY EXPRESS LLC     ANd   RICHARD J. CANTOS,

                                  Defendants.




                    NorIcB TO TAKE     EX.IPTTNN.UON BEFORE   TRI,II,




                              GALLO VITUCCI KLAR LLP
                                  Attorneys for Defendants
                        Shirley Express LLC and Richard J. Cantos
                                 90 Broad Street, 12th Floor
                                New York, New York 10004
                                      (2r2) 683-7100
                               Our File No.: NAVT-2018-30
                                          BTS/cg
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 13 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COTINTY OF NEW YORK
                                     --x
SOULEMA SAGNE,                                                                   Index No.: 155708/2018

                                                        Plaintiff,

                      - against -

SHIRLEY EXPRESS LLC                            ANd   RICHARD J. CANTOS'


                                                       --:*i:-':...----.
                      CERTIFICATION PURSUANT TO SECTION 130-1.1-a
                  OF THE RULES OF THE CHIEF ADMINISTRATOR (22 NYCRR)

The undersigned certifies the following documents pursuant to 22 NYCRR Section 130-1.1-a

Dnrrrllo PuRsu.lNt ro MaNperoRY IxsuRuR RppoRnxc Lew
DEMAND RrcaRutxc Pruon on Srrasrqunnr IN,lunv
Dr*raNo poR SrarnMENr on Dnrulcps PuRsu.q.NT To CPLR $ 3017(c)
CountNpo DtscovsRY DBnnanPs

Dated: New York, New York
       August 15,2018
                                                                Yours etc.,

                                                                GALLO VII'TJC I KLAR LLP


                                                                By:            T   It
                                                                Attorneys -for
                                                                Shirley Express LLC and Richard J. Cantos
                                                                90 Broad Street, 12th Floor
                                                                New York, New York 10004
                                                                (2t2) 683-7r00
                                                                Our File No.: NAVT-2018-30
TO
       Adam S, Bernstein, Esq.
       BUDIN, REISMAN, KUPFERBERG
       & BERNSTEIN, LLP
       A   t to   r ney s   for   P   I aint   iff
       Soulema Sagne
       112 Madison Avenue
       New York, New York 10016
       (212) 696-ss00
        Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 14 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                                    ---------x
SOULEMA SAGNE,                                                     Index No.: 155708/2018

                                       Plaintiff,                  Dnvrlxo Punsuanr
                                                                   TO MANDATORY
               - against -                                         IxsuRpR RnpoRuxc Law

SHIRLEY EXPRESS LLC          ANd   RICHARD J. CANTOS'

                                       Defendants.,

SIRS:

        PLEASE TAKE NOTICE, that pursuant to Article 31 of the CPLR and 42 USC

{il395y(b)(8xA), the undersigned attomeys for Defendants, hereby demand that the Plaintiff

furnish within thirty (30) days of service of this notice the following:

        l.     A statement   as to whether the   Plaintiff has received benefits from either Medicare

or Medicaid at any time, for any reason, not limited to the injuries alleged in the instant action.   If
so, piease state and/or provide:

               a,      Plaintifls full name;
               b,      Plaintiff s gender;
               c.      Plaintiff s date of birth;
               d.      Plaintifls social security number;
               e.      Plaintiff s residence telephone number;
               f.      The Health Insurance Claim Number andlor Medicare and/or
                       Medicare/Medicaid file number;
                O
               D'      The address of the office handling the Plaintiff Medicare andlor Medicaid
                       file;
               h.      A duly executed authorization bearing PlaintifPs date of birth and social
                       security number or Health Insurance Claim Number permitting this firm
                       andlor the representatives of Defendants to obtain copies of Plaintiff s
                       MedicarelMedicaid records.

        2.      State whether Medicare and./or Medicaid has a lien and the amount of any such lien.
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 15 of 31




       3.      Provide copies of all documents, records, memoranda, notes, etc., in Plaintifls

possession perlaining to   Plaintiff s receipt of Medicare and/or Medicaid benefits, including copies

of all documents provided to or received from the Medicare and/or Medicaid administrator.

       4.      [f   any Medicaid and/or Medicare Secondary Payer (MSP) claims exist, please

provide a copy of the claim summary from Medicare andlor Medicaid regarding those claims.

       5.      If Plaintiff   has not received Medicare and./or Medicaid benefits in the past or is not

receiving Medicare and/or Medicaid benefits now, state whether Plaintiff is eligible to receive

Medicare and/or Medicaid benefits.

       6.      If Plaintiff has been receiving      Medicare and/or Medicaid benefits and is now

deceased, please provide the following:

               a.       Relationship of the administrator of Plaintiff s estate to Plaintiff s decedent.
               b.       Name and address of Plaintiff s administrator;
               c.       Telephone number and/or email address of Plaintiff s administrator;
               d,       Social security number of Plaintiff s administrator;
               e.       An authorization to examine and copy deceased's Medicare and/or
                        Medicaid records.

       PLEASE TAKE FURTHER NOTICE, that pursuant to CPLR, this is a continuing

demandthat you are required to serve the demanded information within thirty (30) days of the date

of this demand.

       If you do not possess the above     requested information, an affidavit to that effect should be

Dated: New York, New York
       August 15,2018
                                                 Yours etc.,
                                                 GALLO VITUCCI KLAR LLP
                                                 By:     Bryan T. Schwartz, Esq.
                                                 Attorneys Jbr Defendants
                                                 Shirley Express LLC and RichardJ. Cantos
                                                 90 Broad Street, l2th Floor
                                                 New York, New York 10004
                                                 (2r2) 683-7100
                                                 Our File No.: NAVT-2018-30
     Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 16 of 31




TO
     Adam S. Bemstein, Esq.
     BUDIN, REISMAN, KUPFERBERG
     & BERNSTEIN, LLP
     Auorneys for Plaintiff
     Soulema Sagne
     112 Madison Avenue
     New York, New York 10016
     (2r2) 696-ssoa
       Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 17 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                                     ----------x
SOULEMA SAGNE,                                                      Index No.: 155708/2018

                                        Plaintiff,                  DnnalNo RscaRprNc PnroR
                                                                    oR sunseounn'r lx.luRv
                 - against -

SHIRLEY EXPRESS LLC            ANd   RICHARD J. CANTOS,

                                        Defendants.,
                                                            -x
COUNSEL:
        PLEASE TAKE NOTICE that demand is hereby made upon you to provide, in reference

to any prior or subsequent injury which is similar to the injuries being alleged in the present matter,

the following:

        a,       Authorizations to obtain all medical records, hospital records, x-
                 rays, MRI scans and technical and diagnostic reports directed to any
                 hospital, clinic or other health care facility in which the injured
                 Plaintiff is or was treated or confined.

        b        Names and addresses of all physicians or other health care providers
                 of every description who have consulted, examined, or treated
                 Plaintiff for any prior injuries which are similar to those injuries
                 being alleged in the present matter.

        c.       Authorizations to obtain all medical records of each physician
                 enumerated in (b), if such has not been provided.

        d.       Copies of all medical reports received from any and all health care
                 provider(s) enumerated in (a), (b) or (c),

        e.       Authorizations to a1low Defendants to obtain a complete pharmacy
                 or drug store record with respect to all drugs prescribed to Plaintiff.

        f.       Authorizations to allow Defendants to obtain a complete legal file
                 relating to any and all pre-existing conditions relating to injuries
                 alleged in the present matter.

        o
        b.       Copies of all legal records and/or reports received from any entity
                 identified in (0.
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 18 of 31




       PLEASE TAKE FURTHER NOTICE, that pursuant to the CPLR, this is a continuing

demand and that you are required to serve the demand information with 20 days of receipt of this

demand;

       PLEASE TAKE FURTHER NOTICE, that upon your failure to produce the aforesaid

item(s) at the time and place required in this Demand, a motion will be made to the Court for the

appropriate relief with costs.

Dated: New York, New York
       August 15,2018

                                             Yours etc.,
                                             GALLO VITUCCI KLAR LLP
                                             By: Bryan T. Schwartz, Esq.
                                             Auorn ey s fo r D efen dant s
                                             Shirley Express LLC and Richard J. Cantos
                                             90 Broad Street, l2th Floor
                                             New York, New York 10004
                                             (212) 683-710A
                                             Our File No.: NAVT-2018-30

TO
       Adam S. Bernstein, Esq.
       BUDIN, REISMAN, KUPFERBERG
       & BERNSTEIN, LLP
       Attorneysfor Plaintif
       Soulema Sagne
       I l2 Madison Avenue
       New York, New York 10016
       (2r2) 6e6-ss00
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 19 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                     --x
SOULEMA SAGNE,                                                         Index No.: 15570812018

                                   Plaintifl                           Dnu.lNo FoR STATEMENT
                                                                       OFDAMAGES PURSUANT
               - against -                                             roCPLR83017(c)

SHIRLEY EXPRESS LLC aNd RICHARD J. CANTOS,

                                   Defendants.

PLAINTIF'F':

       Demand is hereby made upon the Plaintiff to provide a statement of damages claimed to

the undersigned pursuant to CPLR $3017(c).

Dated: New York, New York
       August 15,2018

                                             Yours etc.,
                                             GALLO VITUCCI KLAR LLP
                                             By: Bryan T. Schwartz, Esq.
                                             A t t o rn eys   for   D efendant s
                                             Shirley Express LLC and Richard J. Cantos
                                             90 Broad Street, 12th Floor
                                             New York, New York 10004
                                             (2r2) 683-7t00
                                             Our File No.: NAVT-2018-30

TO:
      Adam S. Bemstein, Esq.
      BUDIN, REISMAN, KUPFERBERG
      & BERNSTEIN, LLP
      Attorneys for P laintiff
      Soulema Sagne
      112 Madison Avenue
      New York, New York 10016
      (212) 696-ssAA
        Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 20 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                                           x
SOULEMA SAGNE,                                                     Index No,: 155708/2018

                                       Plaintiff,                  Counrxno
                                                                   Drscovnny Dnu.lxps
               - against -

SHIRLEY EXPRESS LLC          ANd   RICHARD J. CANTOS,

                                       Defendants.
                                             x
                             DEMAND FOR AUTHORIZATIONS

        Defendants hereby demand that Plaintiff produce, pursuant to C.P.L.R. 3120, and permit

us to discovery and inspect, copy and photograph the    following:

        1      Duly acknowledged and executed written authorizations permitting
               Defendants to obtain Plaintiffs complete personnel file and other
               records pertaining to any and a1l employment that Plaintiff has or
               had from 2015 to present.

        2      Duly acknowledged and executed written authorizations permitting
               Defendants to obtain all hospital (including any ambulance and
               emergency room records, etc.) and al1 treating physicians' medical
               records and reports including dates of treatment, etc. relating to the
               medical care and treatment of Plaintiff as of 2015 to present.

                     DEMAND FOR SOCIAL MEDIA INFORMATION

        Defendants hereby demand that the Plaintiffproduce, pursuant to C.P.L.R. 3101(e) and

3t20:

               All photographs,    comments, videos, timeline posts, likes, or other
               media or correspondence (collectively,'ocontent") contained within
               Plaintiffs current and historical Facebook, lnstagram, MySpace,
               Twitter, and other social media pages and accounts, including but
               not limited to all deleted pages and related information, fot a period
               ofthree years before the accident to present, concerning the effect
               on Plaintiff of the personal injuries alleged, including but not limited
               to any information that would be relevant to the effect of any alleged
               injury on Plaintiffs activities of daily life (such as socializing,
               vacations, sports activities, etc.). Should content responsive to this
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 21 of 31




                 demand include private or sensitive materials, such as photographs
                 depicting nudity or romantic encountets, please furnish a list of such
                 items, with a description sufficient to determine whether they should
                 be subject to disclosure.

       PLEASE TAKE NOTICE, that Parties to litigation may satisff party and non-party

discovery requirements relating to their Facebook accounts by producing and authenticating the

content    of communications from their      accounts and by using Facebook's "Download Your

Information'o tool, which is accessible through the Settings drop down menu

       PLEASE TAKE F[IRTHER NOTICE, that deleting or deactivating any social media

accounts after receipt of this notice, or   in anticipation of litigation, will be considered spoliation

ofevidence.

                      DEMAND FOR OPPOSING PARTY STATEMENTS

       Defendants hereby demand that the Plaintiff produce, pursuant to C.P.L.R. 3101(e) and

3I2A, and permit us to discover, inspect, copy and photograph:

       (a)       Any signed statement, unsigned statement, or copy of any recorded
                 statement or document made by or taken from Defendants or any
                 agent, servant or employee of Defendants; or

       (b)       Any signed statement, unsigned statement, or copy of any recorded
                 statement or document made by or taken from Defendants or any
                 agent, servant or employee of Defendants.

                      DEMAND FOR EXPERT WITNESS DISCLOSURE

       Pursuant to Section 3101(dX1) of the C.P.L.R,, the Plaintiff is hereby required to set forth

the following:

       a.        The name and address ofeach and every person you expect to call
                 as an expert witness at the trial of this action.

       b         In reasonable detail, the subject matter on which each expert        is
                 expected to testify.
        Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 22 of 31




         c       The substance of the facts and opinions on which each expert is
                 expected to testiff.

         d.      The qualification of each expert witness.

                 A summary of the grounds for each expert's opinion.

                        DEMAND FOR PHOTOGRAPI{S AND/OR VIDEO

         Defendants hereby demand that the Plaintiff, pursuant to C,P.L.R. 3120 and permit us to

discover and inspect, copy and photograph the following:

                 All  photographs and/or video in any form, under the control of
                 Plaintiff or his respective representatives showing the condition of
                 the place of the accident as it existed at the time oi or following, the
                 accident herein alleged, and of any alleged injuries sustained by the
                 Plaintiff.

                             DEMAND FOR ACCIDENT REPORTS

      Pursuant to Article 31 of the C.P.L.R., Defendants hereby demand that the Plaintiff serve the

undersigned within thirty (30) days with copies of all accident reports prepared by or in possession

of the Plaintiff and/or his respective agents, employees, or representatives conceming the incident

which is the subject of this litigation.

                       DEMAND FOR NAMES AND ADDRESSES OF WITNESSES

         Defendants hereby demand that the Plaintiff set forth in writing, under oath, and serve upon

us:

         The names and addresses of each person known or claimed by you or any party you

represent in this action to be a witness to:

         (a)     the occurrence alleged in the Verified Complaint of this action; or

         (b)     any acts, omissions, or conditions which allegedly caused the
                 occurren€e alleged in the Verified Complaint; or
        Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 23 of 31



        (c)      any actual notice allegedly given to Defendants answering herein of
                 any condition which allegedly caused the occurrence alleged in the
                 Verified Complaint; or

        (d)      the nature and duration of any alleged condition which allegedly
                 caused the occurrence alleged in the Verified Complaint.

                  DEMAND FOR COLLATERAL SOURCE INFORMATION

        Defendants hereby demand that Plaintiff serve upon the undersigned a statement as to

whether any part of the cost of medical care, dental care, custodial care, rehabilitation services,

loss   of   earnings,   or other economic loss sought to be recovered herein, was replaced or
indemnified, in whole or in part, from any collateral source, such as insurance, social security

(except those benefits provided under           Title 18 of the Social Security Act),      workrnen's

compensation, or employee benefit programs and,           if so, the full name and address of each
organization or progmm (and policy or other identilying number,        if   applicable) providing such

replacement or indemnification, together with an itemized statement of the amount of each such

item of economic loss that was replaced or indemnified by each such organization or program,

        Defendants also demand that Plaintiff provide the name and address (and policy or other

identifying number,      if   applicable) and statement of itemization of each such organization or

program to which a claim for reimbursement has been made but not yet been paid or with regard

to which Plaintiff reasonably anticipates in the future making a claim for reimbursement.

        Defendants hereby demand that Plaintiff provide duly executed and properly addressed

original authorizations permitting the undersigned to inspect and copy any records reflecting any

collateral source or payment identified in response to the foregoing demand.
        Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 24 of 31




                           DEMAND FOR MEDICAL INFORMATION

         Defendants hereby demand that Plaintiff serve upon the undersigned the following:

         1.      The names and addresses of all physicians or other health care providers of every

description who have consulted, examined or treated Plaintiff, for each of the conditions allegedly

caused by,    or exacerbated by, the occurrence described in the Verified Complaint including, the

date   of such treatment or examination.

         2.      Duly executed and acknowledged written authorizations directed to any hospital,

clinic or other health care facility in which the injured Plaintiff herein is or was treated or confined

due to the occurrence set forth in the Verified Complaint so as to permit the securing of a copy     of

the entire hospital record or records including X-rays and technicians' reports.

         3.      Duly executed and acknowledged written authorizations to allow Defendants to

obtain the complete office medical records relating to Plaintiff of each health care provider

identified in (1) above.

         4.      Copies of all medical reports in Plaintiff s possession received from health care

providers identified in (1) above. These shall include a detailedrecital ofthe injuries and conditions

as   to which testimony will be offered at the trial, referring to and identifying those X-rays and

technicians' reports which wili be offered at the trial.

         5.      Duly executed and acknowledged written authorizations to allow Defendants to

obtain complete pharmacy or drug store records with respect to any drugs prescribed to Plaintiff

from one (l) year prior to the occurrence described in the Verified Complaint to the present date.

                              DEMAND FOR PRIOR PLEADINGS

         Pursuant   to CPLR Rule 2103(4Xe), the Plaintiff is hereby required to provide the
undersigned with the following:
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 25 of 31




               I      A list ofthose attorneys who have appeared in this action,
                      together with their addresses and the names of the parties for
                      whom each such attorney has appeared;

              2       Copies of any and all pleadings and discovery demands and
                      responses thereto served by each such attomey; and

               3.     Copies of any deposition transcripts andlor 50-h hearing.

                                  DEMAND FOR CONTRACTS

       Defendants represented by the undersigned demand that Plaintiff produce, pursuant to

CPLR 3120 and permit us to discover and inspect, copy and photograph the following:

              Copies of any and all Contracts and/or Agreements in effect on July
              2L,2Al8 between the parties relative to the subject action.

                      DEMAND FOR INSURANCE INFORMATION

       Defendants represented by the undersigned demand that the Plaintiff produce, pursuant to

CPLR 3120 and permit us to discover and inspect, copy and photograph the following

       a.     Each and every primary, contributing and excess             insurance
              agreement under which any person canying on an              insurance
              business may be liable to indemnify any party for part or all of any
              loss giving rise to this action or to indemnify or reimburse the
              Plaintiff for payments made as a result of said loss andlor for
              medical or personal coverage.

       b.     Each and every insurance agreement in which the insurer is the real
              party in interest in this action.

            DEMAND FOR PROOF OF RESIDEN CY FOR SOULEMA SAGNE

       You are required to serve upon the undersigned a verified statement setting forth the Post

Offrce address and residence address of Plaintiff in sufficient detail to permit ready location,

pursuant to CPLR 3l 18.
       Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 26 of 31




                              DEMAND FOR AFFIDAVIT OF'SERVICE

       Please take notice that you are required to produce the process server's affidavit ofservice

showing how each and every party to this lawsuit was served with the Summons and Complaint.

                            DEMAND FOR STATEMENT OF DAMAGES

       Demand is hereby made upon the Plaintiff to provide a statement of damages claimed to

the undersigned.

                             DEMAIID FOR PHYSICAL EXAMINATION

       PLEASE TAKE NOTICE, pursuant to Section 3121 ofthe CPLR, the answering Defendant,

hereby demands that the Plaintiff be made available for a physical examination at a date, time and

place, and before   a   physician, to be designated,

       PLEASE TAKE FURTHER NOTICE, that in the event of Plaintiff             s   failure to complywith

the foregoing demand within twenty (20) days, the Defendant    will move to preclude the offering of

any evidence as to the matters herein demanded, together with the costs of such application.

                   DEMAND FOR AUTHORIZATIONS F'OR TAX RETURNS

       Pursuant to CPLR 3121 , the Plaintiff is hereby required to furnish to the undersigned duly

executed and acknowledged written authorizations {containins          full   nam

permitting the undersigned to obtain the records for the following:

        I      Authorizations for copies of all Federal and State lncome Tax
               Retums of Plaintiff for a period of four (4) years preceding the
               alleged occurrence.

        2      Annexed hereto is IRS Form 4506 which must be signed by your
               client and notarized, No other authoizationfor Federal Income Tax
               Retums is acceptable. Please include copies of two forms of I.D.
               (i.e.: Social Security card and driver's license).
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 27 of 31




                             DEMAND FOR SCHOOL RECORDS

       The Plaintiff is hereby required to furnish to the undersigned duly executed              and


acknowledged written school authorizations (containing full names and addresses) permitting the

undersigned to obtain the records for the following: Any and      all educational, teaching, training

and school institutions or agencies, vocational or academic, attended by the Plaintiff for the period

of2015 topresent,

                         DEMAND FOR EMPLOYMENT RECORDS

       PLEASE TAKE NOTICE, that              if   a claim for lost eamings or diminution of eaming

capacity is being made, you are hereby required to serve upon the undersigned within twenty (20)

days after receipt of this Notice, the following:

        1       If the Plaintiff was not self-employed, duly           executed and
                acknowledged original written authorizations directed to the last
                employer prior to the date of accident and the first employer
                subsequent to the date of accident so as to permit the securing of
                Plaintiffs entire personnel record including records regarding
                wages and attendance.

        2       If the Plaintiff was self-employed, copies of federal income tax
                retums submitted in the two (2) years prior to the date of accident,
                in the year in which the accident occurred and in the year subsequent
                to the date of accident.

                 DEMAND FOR WORKERS COMPENSATION RECORDS

        Demand is hereby made upon Plaintiff to provide, pursuant to the applicable rules of this

court and the CPLR, duly executed authorizations to the Workers Compensation insurance carrier

and the Workers Compensation Board carrier to the undersigned Defendants.
       Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 28 of 31




               DEMAND FOR NO-FAULT INSURANCE AUTHORIZATIONS

       Demand is hereby made upon you the Plaintiff to provide, pursuant to the applicable rules

of this Court, duly executed authorizations to the No-Fault Insurance Carrier to the undersigned.

             DEMAND FOR SOCIAL SECURITY OR DISABILITY RECORDS

        Demand is hereby made upon Plaintiff to provide, pursuant to the applicable rules of this

court and the CPLR, duly executed authorizations to the Social Security Administration to the

undersigned Defendants to obtain,    if   applicable, any and all of Plaintiff s social security and/or

disability records.

                          DEMAND FOR INSURANCE COVERAGE

        Pursuant to the provisions of Section 3101(0 of the C,P.L.R., Plaintiff is required to serve

upon the undersigned, within twenty (20) days after service hereto, copies of any insurance

agreement which shall satisfy part or all of   a   judgment which may be entered in this action against

the party you represent or which shall indemnify or reimburse the party you represent for payments

made to satisfy the judgment. Without waiving our right to the above, we         will   accept in the first

instance, your notice giving the name and address of the insurance carrier, the policy numbers, the

policy period and the amount of coverage.

        NOTICE OF NO SERVICE VIA FACSIMILE AND ELECTRONIC MAIL

        We   will not accept service of anypapers by electronic means     such as facsimile or elecffonic

mail pursuant to C.P.L.R. Rule 2103(b)(5). The presence of any fax number on letterhead or other

papers does not constitute a waiver of this Notice.

        PLEASE TAKE NOTICE that such authorizations and/or discovery documents must                     be


delivered to the undersigned within thirty (30) days from the date of this Notice.
      Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 29 of 31




       PLEASE TAKE FURTHER NOTICE that failure to comply with these demands will

serve as a basis for a motion to preclude the Plaintiff upon the trial of this action from offering

proof relative to medical damages      if   such information, authorization and certificates are not

provided in accordance with these demands.

        PLEASE TAKE FURTHER NOTICE that these are all continuing demands and should

any of the information requested become available to or known in the future, then you are required

to fumish same at such time.

        PLEASE TAKE FURTHER NOTICE that all authorizations are to include proper,

including, but not limited to alternate names/aliases, full addresses, and all necessary identification

numbers, i.e,, social security numbers.

        PLEASE TAKE FURTHER NOTICE that upon your failure to comply with                          these


demands the party we represent shall make an application to stay a1l proceedings herein, in addition

to sanctions and other relief to be granted.

Dated: New York, New York
       August 15,2018
                                                 Yours etc.o
                                                 GALLO VITUCCI KLAR LLP
                                                 By: Bryan T. Schwartz, Esq.
                                                 Attorneys for D efendants
                                                 Shirley Express LLC and Richard J. Cantos
                                                 90 Broad Street, 12th Floor
                                                 New York, New York 10004
                                                 (212) 683-7100
                                                 Our File No.: NAVT-2018-30
TO
       Adam S, Bernstein, Esq.
       BUDIN, REISMAN, KUPFERBERG
       & BERNSTEIN, LLP
       A tt o rney s fo r P I a in t iff
       Soulema Sagne
       112 Madison Avenue
       New York, New York 10016
       (212) 6e6-5500
        Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 30 of 31




                                          AFFIDAVIT OF SERVICE

STATE OF NEW          YORK           )
                                     ) ss.:
COLINTY OF NEW YORK                  )


        The undersigned being duly sworn, deposes and says that she is not aparty to this action,
is over the age of l8 years and resides in the State of New York, County of Kings, and that on the
l5th day of August, 2018, she served the within Dnuaxo PtiRsuaxr ro MANDAToRv lNsunnn
Rnponrruc L.,rw, Dnnn.c,No Rnc,q,nntxc PRroR on Sunsrqunxr IN,ruRy, DeueND FoR
Srarnnanxr or DaUAGES PURSUANT To CPLR $ 3017(c) AND CoMBINED DrscovERy
Drma,nus upon:

                                              Adam S. Bernstein, Esq.
                                     BUDIN, RETSMAN, KUPFERBERG
                                           & BERNSTEIN, LLP
                                          A t t o r n ey s fo r P I aintiff
                                                  Soulema Sa.gne
                                               112 MadisonAvenue
                                          New York, New York 10016
                                               (212) 6e6-ss00

those being the addresses designated by said attomeys for that purpose, by depositing a trur,i copy
of same enclosed in a post-paid properly addressed wrapper in an ofliqidf depositogy under the
exclusive care and custody of the United States Post Office Departnrgnt and by Npw York State
Courts Elechonic Filing (NYSCEF) System.




                                                                              C   Garraud
S            before me this
1            of August, 2018



                        1C




              fit
    Notary   Pu     State of New York
             No.01TH6044466
      Qualilied in Richmond County
    Commission Expires on July 3,2Q22
    Case 1:19-cv-00423-NRB Document 1-3 Filed 01/15/19 Page 31 of 31




SUPREME COURT OF THE STATE OF NEW YORK
COTINTY OF NEW YORK                                           INDEX NO.: 155708/2018

SOULEMA SAGNE,

                                  Plaintiff,

          - against -

SHIRLEY EXPRESS LLC      ANd
RICHARD J. CANTOS,

                                  Defendants.




          Dnu,lxu PuRsuaxr ro MANDAToRY lNsunnn Rpponuuc Llw
              Dnnnlxp Rrc.lRnrxc PRroR oR SUBSEQUENT INJURY
        Dnuexo FoR STATEMENT oFDAMAGnS Punsu^lNr ro CPLR $ 3017(c)
                       Cotvrsrxnn Drscovsnv Dnuaxrs




                              GALLO VITUCCI KLAR LLP
                                  Attorneys for Defendants
                        Shirley Express LLC and Richard J. Cantos
                                 90 Broad Street, 12th Floor
                                New York, New York 10004
                                       (2r2) 683-7t0A
                               Our File No.: NAVT-2018-30
                                          BTS/cg
